—Appeal from a judgment of the Supreme Court (Conboy, J.), entered March 4, 1991 in Albany County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
In a prior habeas corpus proceeding, the County Court of Albany County determined the legality of petitioner’s detention under CPL 30.30 (2) (a). Having done so, the present application for a writ of habeas corpus was properly denied (see, CPLR 7003 [b]).
Casey, J. P., Yesawich Jr., Mercure, Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs.